AAG ONS

Case: 1:19-mc-00102-SL Doc #:1 Filed: 07/09/19 1 of 3.

PagelD #: 1
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
FILED
Case No. JUL 09 2019

. CLERK U.S. DISTRICT
NORTHERN Re LRICT COURT
In Re Application of 4 SLEISTRICT OF OHIO

ANNA MARIA PELLESCHI and BRIGITTE PELLESCHI
as the Personal Representatives of the

Estate of RENATO PELLESCHI, 1:19 NC LO a:

Applicants,

JUDGE LIO!

APPLICATION FOR DISCOVERY
UNDER 28 U.S.C. § 1782.

/

EX PARTE APPLICATION
FOR DISCOVERY PURSUANT TO 28 U.S.C. § 1782

Applicants, ANNA MARIA PELLESCHI and BRIGITTE PELLESCHI as the Personal
Representatives of the Estate of RENATO PELLESCHI (the “Estate”), by and through the
undersigned counsel, submit this ex parte application for judicial assistance in obtaining evidence

for use in aid of post-judgment execution in a foreign proceeding pursuant to 28 U.S.C. § 1782

(“Application”), and state:

l. The Estate seeks assistance from this Court to issue and serve testamentary

subpoenas duces tecum for documents, including electronically stored information (“ESI”), from
(1) FRANCESCO POCCI, residing at 9847 Lakeview Circle, Strongsville, Ohio 44136; and

(2) ANNA POCCE residing at Blair House Apartments 51, 19601 Van Aken Boulevard, Shaker

_ Heights, Ohio, 44122 (together “Foreign Defendants”) who both reside within the Northern

District of Ohio. A true and correct copy of the excerpt from the governmental Register of Italians

Residing Abroad as of February 11, 2019 is attached as Exhibit A.

1
Case: 1:19-mc-00102-SL Doc #: 1 Filed: 07/09/19 2 of 3. PagelID #: 2

Inre Application under 28 U.S.C. § 1782 of the Estate of Renato Pelleschi
Page 2 of 3

2, The Estate, as the successor in interest of Mr. Pelleschi, seeks the discovery for use
in a foreign proceeding in Italy captioned Renato Pelleschi v. Francesco Pocci and Anna Pocci,
case number RG 3787/2013 (“Foreign Proceeding”).

3, Specifically, on May 29, 2018, Mr. Renato Pelleschi obtained a civil judgment in
the Foreign Proceeding for, among other things, € 982,918.38 against the Foreign Defendants
(“Judgment”).

4, The Foreign Defendants purported to be the testamentary heirs of the deceased
Luana Mannucci by forging Mrs. Mannucci’s will. Mr. Pelleschi proved the falsity of the will in
the Foreign Proceeding and was declared Ms. Mannucci’s sole heir ex fege.

5. The background, factual support for this application, and the content of the
Judgment are reflected in the Declaration of MARCO LASTELLL, the foreign legal counsel for
Mr. Pelleschi and the Estate, attached as Exhibit B.

6. The Estate meets the statutory requirements set forth in Section 1782 because the
Foreign Defendants are “found” in this District, the discovery is sought “for use” in a pending
foreign proceeding in which the Estate is an “interested person” as the successor in interest of Mr.
Pelleschi.

7. Further, the four discretionary factors identified by the United States Supreme
Court in intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264-65 (2004) weigh in favor
of granting the Estate’s application as discussed in detail in the attached Memorandum of Law in
Support, attached as Exhibit C.

8. The Estate now seeks evidence in aid of post-judgment phase of the Foreign
Proceeding in Italy. To date, the Estate has not recovered any amount due under the Judgment

from the Foreign Defendants.
Case: 1:19-mc-00102-SL Doc #: 1 Filed: 07/09/19 3 of 3. PagelD #: 3

dnre Application under 28 U.S.C. § 1782 of the Estate of Renato Pelleschi
Page 3 of 3

9. Specifically, the Estate seeks discovery from the Foreign Defendants for purposes
of obtaining any documents and information regarding any assets, ownership interest, funds, the
use thereof, transfers of tangible and intangible property, and any other means available for
satisfaction of the Judgment within the Foreign Proceeding.

10. Should this Court grant this Application, the Estate proposes to serve subpoenas
duces tecum for deposition on the Foreign Defendants in substantially the same form as those
attached as Exhibit D.

WHEREFORE, the Applicant, RENATO PELLESCHI, under 28 U.S.C. § 1782,
respectfully request that this Honorable Court enter an Order authorizing the Estate to issue and
serve the proposed subpoenas duces tecum for deposition attached as Exhibit D on FRANCESCO

POCCI and ANNA POCCI and grant any further relief as this Court deems just and proper.

Dated: June 18, 2019

és/ Giacomo Bossa

GIACOMO BOSSA

Florida Bar No: 97817

MORIS & ASSOCIATES

3650 NW. 82" Avenue, Suite 401
Doral, Florida 33 166

Telephone No: (305) 559-1600
Facsimile No: (305) 229-2272
Email: service@anmpa.com
Counsel for Applicants
